DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant’s election without traverse of Group A Species IV (Fig. 7-7b) and Group B Species II (Fig. 19-19b) in the reply filed on 11/20/2020 is acknowledged.
Specification
The disclosure is objected to because of the following informalities: on the 1st paragraph of page 1, the corresponding patent numbers to the parent applications must be added.  
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim(s) 1, 3-5, and 9-11 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by King et al. (3,874,388).
King discloses an implant deployment system, comprising: an elongate tubular body (1) having a proximal end, a distal end, and a lumen therethrough (Fig. 5); a tubular rod (3) extending axially through the lumen of the elongate tubular body (Fig. 5-9f), the tubular rod having a threaded portion (31) at a distal end of the tubular rod (Fig. 5); an implant (8) 
King further discloses wherein a proximal end of the implant includes a threaded aperture (80) (Fig. 2a-b), the threaded aperture configured to engage with the threaded portion (Fig. 2a-b and 6-9f); wherein rotation of the threaded portion in a first direction advances the threaded portion distally and rotation of the threaded portion in a reverse direction retracts the threaded portion proximally (Fig. 2a-b and 6-9f where 31 is a screw which is well known to rotate in one direction to move distally and rotated in a second direction to move proximally); wherein the proximal end of the implant includes one or more openings (opening where threads 80 are located as seen in Fig. 2b) configured to receive one or more projections (each thread 31 is a projection) at the distal end of the elongate tubular body (Fig. 2b and 11); wherein a handle (the proximal end of the catheter which is outside the body and manipulated by the user) is coupled to the proximal end of the elongate tubular body (note that tubular body is a catheter which is well known to have a handle at its proximal end which is manipulated by the user in order to move the catheter through the vascular system);wherein the plurality of tissue anchors includes barbs (Fig. 4); wherein the implant includes a proximal plurality of barbs (93 which is located at the proximal end when the device is in a fully delivered configuration as seen in Fig. 9k) inclined in a first direction (Fig. 9k), and a distal plurality of barbs (83) inclined in a second direction (Fig. 9k).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 6-8 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over King et al. (3,874,388) in view of Schweich, Jr. et al. (5,358,493).
King teaches all the claimed limitations discussed above however, King does not specify a flexible distal portion of the elongated tubular body. 
Schweich discloses an elongated tubular body for use in the vascular system (Abstract); wherein the elongate tubular body includes a zone (62) of enhanced lateral flexibility (Fig. 1 and Col. 5 Line 60-Col. 6 Line 10); wherein the zone of enhanced lateral flexibility is provided by a plurality of spiral grooves (64) (Fig. 1 and Col. 5 Line 60-Col. 6 Line 10); wherein the zone of enhanced lateral flexibility comprises a plurality of tubular segments (segments between grooves 64) coupled to one another by a plurality of hinge elements (grooves 64 which act as living hinges) (Fig. 1).
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to provide King with a distal flexible portion in view of the teachings of Schweich, in order to facilitate the delivery of the implant through vasculature while preventing damage to the vasculature. 
Claims 1-4, 9-16, and 18-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tsugita et al. (6,371,971) in view of Bosma et al. (6,443,972).
Tsugita discloses an implant deployment system, comprising: an elongate tubular body (105) having a proximal end, a distal end, and a lumen therethrough (Fig. 10a-11b); a tubular rod (125) extending axially through the lumen of the elongate tubular body (Fig. 10-11b), the tubular rod having a threaded portion (135) at a distal end of the tubular rod (Fig. 10a-b); an implant (110) releasably coupled to the distal end of the tubular body (Fig. 10a-b), the implant enlargeable from a reduced cross-section configuration (Fig. 11a where it would act in the same manner in the embodiment of Fig. 10a-b) to an enlarged cross- section configuration (Fig. 10b).
Tsugita further discloses wherein the tubular rod includes a lumen (Fig. 10a-b where guidewire 30 is going through the lumen), the lumen configured to be an infusion lumen (where it is capable of being used as an infusion lumen); wherein rotation of the threaded portion in a first direction advances the threaded portion distally and rotation of the threaded portion in a 
Tsugita teaches all the claimed limitations discussed above however, Tsugita does not disclose the plurality of tissue anchors as claimed. 
Bosma discloses another well-known filter system comprising an implant (22), wherein the implant includes a plurality of tissue anchors (26, 27) (Fig. 9a-b); wherein the plurality of tissue anchors includes barbs (26, 27) (Fig. 9a-b and Col. 6 Lines 13-21); wherein the implant includes a proximal plurality of barbs inclined in a first direction (26) (Fig. 9b), and a distal plurality of barbs (27) inclined in a second direction (Fig. 9b).
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to provide Tsugita with tissue anchors in view of the teachings of Bosma, in order to prevent undesired displacement of the implant (Col. 6 Lines 13-21). 
It would have been obvious to one of ordinary skill in the art to modify the implant device of Tsugita to have tissue anchors, as taught by Bosma, since it has been held that a simple substitution of one known element for another will yield predictable results.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82, USPQ2d 1385 (2007).  

With respect to the proximal end of the implant having the threaded aperture, Tsugita discloses all the limitations discussed above in a first embodiment, however Tsugita in the first embodiment is silent with regards to a proximal end of the implant includes a threaded aperture, the threaded aperture configured to engage with the threaded portion.
However, Tsugita does disclose a variety of embodiments for the delivery for the filter device, including an embodiment where the proximal end has a threaded aperture (8), the threaded aperture configured to engage with the threaded portion (Fig. 4c). Thus, Tsugita discloses that these connection mechanism is well known equivalents in the art.  Therefore, it would have been obvious to one of ordinary skill in the art to modify the connection mechanism as claimed in view of the teaching of a second embodiment of Tsugita, since it has been held that a simple substitution of one known element for another will yield predictable results.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82, USPQ2d 1385 (2007).  
Claims 6-8 and 17 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tsugita et al. (6,371,971) in view of Bosma et al. (6,443,972) in view of Schweich, Jr. et al. (5,358,493).
Tsugita in view of Bosma teaches all the claimed limitations discussed above however, Tsugita in view of Bosma does not specify a flexible distal portion of the elongated tubular body. 
Schweich discloses an elongated tubular body for use in the vascular system (Abstract); wherein the elongate tubular body includes a zone (62) of enhanced lateral flexibility (Fig. 1 and Col. 5 Line 60-Col. 6 Line 10); wherein the zone of enhanced lateral flexibility is provided by a plurality of spiral grooves (64) (Fig. 1 and Col. 5 Line 60-Col. 6 Line 10); wherein the zone of enhanced lateral flexibility comprises a plurality of tubular segments (segments between grooves 64) coupled to one another by a plurality of hinge elements (grooves 64 which act as living hinges) (Fig. 1).
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to provide Tsugita in view of Bosma with a distal flexible portion in view of the teachings of Schweich, in order to facilitate the delivery of the implant through vasculature while preventing damage to the vasculature. 
Claims 1-5, 10-16, and 18-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Latson et al. (5,861,003) in view of Huebsch et al. (5,853,422).
Latson discloses an implant deployment system, comprising: an elongate tubular body (13) having a proximal end, a distal end, and a lumen therethrough (Fig. 3); a tubular rod (12) extending axially through the lumen of the elongate tubular body (Fig. 3-6), the tubular rod having a threaded portion at a distal end of the tubular rod (Fig. 3-6 and Col. 5 Lines 5-10); an implant (4) releasably coupled to the distal end of the tubular body (Fig. 3-6), the implant 
Latson further discloses wherein the tubular rod includes a lumen (Fig. 3-6), the lumen configured to be an infusion lumen (where it is capable of delivering a fluid); wherein a proximal end of the implant includes a threaded aperture (8), the threaded aperture configured to engage with the threaded portion (Fig. 3-6); wherein rotation of the threaded portion in a first direction advances the threaded portion distally and rotation of the threaded portion in a reverse direction retracts the threaded portion proximally (Fig. 3-6 where the distal end of the rod is a screw which is well known to rotate in one direction to move distally and rotated in a second direction to move proximally); wherein a handle (the proximal end of the catheter which is outside the body and manipulated by the user) is coupled to the proximal end of the elongate tubular body (note that tubular body is a catheter which is well known to have a handle at its proximal end which is manipulated by the user in order to move the catheter through the vascular system); wherein the proximal end of the implant includes one or more openings (opening where 8 is located as seen in Fig. 3-6) configured to receive one or more projections (each thread on the rod is a projection) at the distal end of the elongate tubular body (Fig. 3-6); wherein the tubular rod extends into a proximal end of the implant (Fig. 3-6 where it goes in portion 8); 
Latson teaches all the claimed limitations discussed above however, Latson does not disclose the plurality of tissue anchors as claimed. 
Huebsch discloses another well-known closure device comprising an implant without anchors as seen in Fig. 3-4 and an implant with anchors as seen in Fig. 23-24. Huebsch further 
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to provide Latson with tissue anchors in view of the teachings of Huebsch, in order to anchor the device in place and prevent undesired displacement of the implant. 
It would have been obvious to one of ordinary skill in the art to modify the implant device of Latson to have tissue anchors, as taught by Huebsch, since it has been held that a simple substitution of one known element for another will yield predictable results.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82, USPQ2d 1385 (2007).  
A finding that one of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have yielded predictable results supports a prima facie case of obviousness. See MPEP 2143, "KSR" rationale B.
Claims 6-8 and 17 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Latson et al. (5,861,003) in view of Huebsch et al. (5,853,422) and further in view of Schweich, Jr. et al. (5,358,493).
Latson in view of Huebsch teaches all the claimed limitations discussed above however, Latson in view of Huebsch does not specify a flexible distal portion of the elongated tubular body. 
Schweich discloses an elongated tubular body for use in the vascular system (Abstract); wherein the elongate tubular body includes a zone (62) of enhanced lateral flexibility (Fig. 1 and Col. 5 Line 60-Col. 6 Line 10); wherein the zone of enhanced lateral flexibility is provided by a plurality of spiral grooves (64) (Fig. 1 and Col. 5 Line 60-Col. 6 Line 10); wherein the zone of enhanced lateral flexibility comprises a plurality of tubular segments (segments between grooves 64) coupled to one another by a plurality of hinge elements (grooves 64 which act as living hinges) (Fig. 1).
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to provide Latson in view of Huebsch with a distal flexible portion in view of the teachings of Schweich, in order to facilitate the delivery of the implant through vasculature while preventing damage to the vasculature. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANNE DORNBUSCH whose telephone number is (571)270-3515.  The examiner can normally be reached on Monday-Wednesday 9 am-3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571) 272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DIANNE DORNBUSCH/Primary Examiner, Art Unit 3771